DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-28-19 and 4-4-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20130271813).

Re claim 1, Brown teaches for example in fig. 2, an electrochromic module comprising: an electrochromic device provided so as to be colored or bleached depending on an applied drive voltage (para, 0042-0043); a temperature sensing part for sensing an external temperature of the electrochromic device (claim 43 and para. 0055); a control part for determining an application time of a voltage (claim 43 and para. 0055); and a power supply part (240) for applying a voltage to the electrochromic device by the determined application time (para. 0055).
But, Brown fails to explicitly teach satisfying Relation Equation 1 below depending on the sensed external temperature: 
[Relation Equation 1] 380.3 exp (-x/8.1) + 5.8 < -0.24 exp (x/10.5) + 100.2, wherein, x is the sensed external temperature (°C), and y is the application time (sec) of the drive voltage, where x is -40°C to 150°C.
However, Brown further teaches for example, the rate of the optical transition can be a function of not only the applied voltage, but also the temperature and the voltage ramping rate. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to satisfy relation equation 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown in order to determine which voltage to apply in order to effect rapid transitioning without damaging the device, as taught by Brown (para. 0055).

Re claim 9, Brown teaches for example in fig. 2, a driving method for an electrochromic device (para. 0042-0043) comprising: sensing an external temperature of the electrochromic device (claim 43 and para. 0055); determining an application time of a voltage (para. 0055).
But, Brown fails to explicitly teach satisfying Relation Equation 1 below depending on the sensed external temperature: 
[Relation Equation 1] 380.3 exp (-x/8.1) + 5.8 < -0.24 exp (x/10.5) + 100.2, wherein, x is the sensed external temperature (°C), and y is the application time (sec) of the drive voltage, where x is -40°C to 150°C.
However, Brown further teaches for example, the rate of the optical transition can be a function of not only the applied voltage, but also the temperature and the voltage ramping rate. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to satisfy relation equation 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown in order to determine which voltage to apply in order to effect rapid transitioning without damaging the device, as taught by Brown (para. 0055).

Re claims 2 and 10, Brown further teaches for example in fig. 2, the electrochromic device comprises a first electrode, an electrochromic layer comprising a 

Re claims 3 and 11, Brown further teaches for example in fig. 2, the first electrochromic layer comprises one of a reducing electrochromic material or an oxidizing electrochromic material and the second electrochromic layer comprises the other of the reducing electrochromic material or the oxidizing electrochromic material (para. 0042-0043).

Re claims 4 and 12, Brown further teaches for example in fig. 2, the reducing electrochromic material is at least one of titanium oxide, vanadium oxide, niobium oxide, tantalum oxide, molybdenum oxide and tungsten oxide (para, 0042-0043).

Re claims 5 and 13, Brown further teaches for example in fig. 2, the oxidizing electrochromic material is at least one of Prussian blue, cobalt oxide, ruthenium oxide, iridium oxide, nickel oxide, chromium oxide, manganese oxide and iron oxide (para, 0042-0043).

Re claims 6 and 14, Brown further teaches for example in fig. 2, the first electrochromic material included in the electrochromic layer is Prussian blue, and the second electrochromic material included in the ion storage layer is tungsten oxide (para, 0042-0043).

Re claims 7 and 15, supra claims 3 and 11, respectively.
But, Brown fails to explicitly teach the reducing electrochromic material and the oxidizing electrochromic material have a diameter of 200 nm or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown in order to determine the magnitude of the DC voltages (e.g., supplied by power source) applied to an electrochromic device, as taught by Brown (para. 0053). 

Re claims 8 and 16, supra claims 2 and 10, respectively.
But, Brown fails to explicitly teach the electrochromic layer and the ion storage layer have a thickness of 100 nm to 500 nm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown in order to determine the magnitude of the DC voltages (e.g., supplied by power source) applied to an electrochromic device, as taught by Brown (para. 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	12-4-21